            Case 2:15-bk-56669               Doc 66        Filed 04/27/20 Entered 04/27/20 12:38:40                                  Desc Main
                                                           Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1              John A Joseph, IV

Debtor 2              Ellen F Joseph
(Spouse, if filing)

United States Bankruptcy Court for the : Southern                 District of Ohio
                                                                              (State)

Case number           2:15-bk-56669



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             U.S. Bank National Association, not in its           Court claim no. (if known):         14
                              individual capacity but solely as Trustee for
                              the NRZ PASS-THROUGH TRUST XIV**

Last four digits of any number you               XXXXXX1314                        Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of              6/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any             $1,847.82

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ 704.12                                       New escrow payment :          $ 781.49

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                        %                              New interest rate:           %

             Current principal and interest payment:       $ _________                     New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                  page 1
            Case 2:15-bk-56669               Doc 66        Filed 04/27/20 Entered 04/27/20 12:38:40                                Desc Main
                                                           Document     Page 2 of 5
 Debtor 1            John A Joseph, IV                                                           Case number (if known) 2:15-bk-56669
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/A. Michelle Hart Ippoliti                                                                    Date     4/24/2020
     Signature

Print:         A. Michelle                                                Hart Ippoliti             Title     Authorized Agent
               First Name             Middle Name                         Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                            30076
               City                          State                         ZIP Code

Contact phone      678-281-6537                                                                      Email    Michelle.HartIppoliti@mccalla.com
**Please note Creditor is in the process of filing a Transfer of Claim to reflect Creditor as the Transferee of this Claim. However, this Notice of Mortgage
Payment Change is being filed to ensure Creditor’s compliance with Fed. R. Bankr. P. 3002.1.




Official Form 410S1                            Notice of Mortgage Payment Change                                                 page 2
Case 2:15-bk-56669          Doc 66     Filed 04/27/20 Entered 04/27/20 12:38:40                Desc Main
                                       Document     Page 3 of 5


                                                           Bankruptcy Case No.:     2:15-bk-56669
 In Re:                                                    Chapter:                 13
           John A Joseph, IV                               Judge:                   C. Kathryn Preston
           Ellen F Joseph

                                       CERTIFICATE OF SERVICE

       I, A. Michelle Hart Ippoliti, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
regular United States Mail, with proper postage affixed, unless another manner of service is expressly
indicated:

John A Joseph, IV
4425 Park Point
Lewis Center, OH 43035

Ellen F Joseph
4425 Park Point
Lewis Center, OH 43035

Karen E Hamilton                                  (served via ECF Notification)
2025 South High Street
Columbus, OH 43207

Frank M. Pees, Trustee                            (served via ECF Notification)
130 East Wilson Bridge Road Suite 200
Worthington, OH 43085

U.S. Trustee                                      (served via ECF Notification)
Asst US Trustee (Col)
Office of the US Trustee
170 North High Street Suite 200
Columbus, OH 43215

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        4/27/2020         By:     /s/A. Michelle Hart Ippoliti
                      (date)                  A. Michelle Hart Ippoliti
                                              Authorized Agent for Fay Servicing, LLC
Case 2:15-bk-56669   Doc 66   Filed 04/27/20 Entered 04/27/20 12:38:40   Desc Main
                              Document     Page 4 of 5
                                     ESCROW ACCOUNT DISCLOSURE STATEMENT
        Case 2:15-bk-56669      Doc 66       Filed 04/27/20 Entered 04/27/20 12:38:40             Desc Main
Loan Number:                                 DocumentACCOUNT HISTORY
                                                          Page  5 of 5                                  Date: 03/23/2020

This is a statement of actual activity in your escrow account from 01/01/2020 through 05/31/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                      DISBURSEMENTS                                   ESCROW BALANCE
MONTH          PROJECTED      ACTUAL           PROJECTED       ACTUAL         DESCRIPTION       PROJECTED      ACTUAL

                                                                            BEGINNING BALANCE      2,083.13      2,097.10
01/20             704.12        704.12              40.99        40.99      PMI INSURANC           2,746.26      2,760.23
01/20                                  *         1,420.00                   HOMEOWNERS I           1,326.26 <    2,760.23
01/20                                  *                          40.99     PMI INSURANC           1,326.26      2,719.24
01/20                                  *                          40.99     PMI INSURANC           1,326.26      2,678.25
01/20                                  *                       3,249.99     COUNTY 1ST             1,326.26       -571.74 <
02/20             704.12        704.12 *            40.99                   PMI INSURANC           1,989.39        132.38
03/20             704.12      2,112.36   E          40.99         40.99   E PMI INSURANC           2,652.52      2,203.75
03/20                                  *                       2,386.00     HOMEOWNERS I           2,652.52       -182.25
04/20             704.12        704.12   E          40.99         40.99   E PMI INSURANC           3,315.65        480.88
05/20             704.12        704.12   E          40.99         40.99   E PMI INSURANC           3,978.78      1,144.01

TOTAL           $8,449.44    $4,928.84          $8,449.49    $5,881.93
